Citation Nr: 1646151	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Board in pertinent part denied the Veteran's claim in a June 2015 decision.  He filed an appeal with the United States Court of Appeals for Veterans Claims (Court), which in May 2016 granted a joint motion for partial remand (JMR) vacating the Board's denial of the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for TBI residuals, including headaches.

The May 2016 JMR vacated the Board's decision in part based on a finding that the Veteran's June 2011 VA examination was inadequate.  Specifically, in granting the JMR the Court held that the examiner stated both that the Veteran suffered a head injury in service and that he did not do so.  Additionally, the examiner stated that the Veteran's head injury symptoms were quiescent, but did not reconcile that statement with the Veteran's extensive reports of current symptoms.  Similarly, the examiner diagnosed the Veteran with headaches but offered no explanation as to why these would not be considered active TBI symptoms.  The JMR further noted that a July 2014 VA mental health examination report indicated that the Veteran's symptoms could be attributed to TBI.

The Board finds that a new examination is necessary to comply with the May 2016 JMR.  On remand, the examiner should offer opinions as to whether the Veteran currently suffers from TBI residuals.  In so doing, the examiner should specifically address (1) the Veteran's current symptom reports, (2) the opinion of the July 2011 examiner, and (3) the conflicting statements of the July 2014 mental health examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his claimed TBI.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran suffers current TBI residuals.  In so doing, the examiner should specifically address (1) the Veteran's current symptom reports, (2) the opinion of the July 2011 examiner, and (3) the conflicting statements of the July 2014 mental health examiner.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

